Dismissed; Opinion Filed April 9, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00203-CV

                               HARRISON LEWIS, Appellant
                                          V.
                             TROIX CRAIG WATKINS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-00345-2019

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Nowell
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated February 15, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated February 15, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated February 25, 2019, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE

190203F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARRISON LEWIS, Appellant                            On Appeal from the 416th Judicial District
                                                      Court, Collin County, Texas
 No. 05-19-00203-CV          V.                       Trial Court Cause No. 416-00345-2019.
                                                      Opinion delivered by Justice Nowell.
 TROIX CRAIG WATKINS, Appellee                        Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee TROIX CRAIG WATKINS recover his costs of this
appeal from appellant HARRISON LEWIS.


Judgment entered this 9th day of April, 2019.




                                                –3–